The substitute specification filed on 10 September 2021 has been reviewed, found acceptable and has replaced the previous substitute specification.
The disclosure is objected to because of the following informalities found in the substitute specification: Page 2, line 23, note that --throughout the specification description--should be inserted after “parts” for an appropriate description. Page 8, line 11, note that the recitation of “114A, 114N, … 114X” should be rewritten as --114A, … 114N-- for consistency with the labeling in Figure 1B. Page 9, line 8, note that the designation of label “112X” described in context with “Figure 1A” is vague in meaning, especially since Figure 1A does not include such a label and thus appropriate clarification is needed. Page 10, line 10, note that for the recitation of “single row of waveguides 112A, … 112N”, note that labels “112A” & “112N” should be rewritten as --150A, … 150X-- for an appropriate characterization; line 26, note that --112N, … 112X-- should be inserted after “waveguides” and --114N, … 114X-- should be inserted after “features”, respectively for appropriate characterizations. Page 12, lines 12, 13, 14, 15, 18, 19, 20 and page 14, lines 24, 26, 29, note that the respective instances of label “418” should be deleted, at these instances for an appropriate characterization, especially since that label does not appear in the corresponding figure. Page 12, line 26, it is noted that label “418” should be rewritten as --418X-- as depicted in Figure 4E. Page 13, line 4, note that --(i.e.422A, 422, … 422X) in Figure 4F-- should be inserted after “sacrificial material” for an appropriate characterization; line 5, note that label “434” should be deleted for an appropriate characterization. Page 14, line 2, note that label “540” should be rewritten as --540A, 540N, 540R, … 540X-- for an appropriate characterization. Page 15, line 1, it is noted that labels “614-, 616, 618, 620 and 622-- for an appropriate designation of the specified steps. Page 16, line 20, note that --having additional traces 822X-- should be inserted after “additional layer 818X” for an appropriate characterization; line 21, note that the recitation of “8Cand” should be separated for grammatical clarity. Page 17, line 5, note that --440A, 440N, 440R, … 440X-- should be inserted prior to “added” for an appropriate characterization; line 6, note that --112A, 112N, 112R, … 112X-- should be inserted prior to “via” for an appropriate characterization; line 13, note that --150A and 150B-- should be inserted after “rows” and --140A, 140b and 140C-- should be inserted after “columns”, respectively for an appropriate characterizations; line 18, note that --440A, 440N, 440R, … 440X-- should be inserted after “additional material” for an appropriate characterization. Page 18, line 9, note that the term “from” should be rewritten as --to-- for an appropriate characterization. Page 20, line 16, note that labels “112A, 112N, … 112X” should be rewritten as --112A, … 112N-- for an appropriate characterization. Page 21, line 14, note that --(i.e. X-Y-Z directions)-- should be inserted prior to “view” for an appropriate characterization; line 16, note that the labels “151B and 151A” should be rewritten as --151A and 151B-- for an appropriate correspondence to “connectors 110A and 110B”; line 20, note that --within the housing 120A-- should be inserted prior to “of” for an appropriate characterization; line 21, note that --within the housing 120B-- should be inserted prior to “of” for an appropriate characterization. Appropriate correction is required.
The disclosure is objected to because of the following informalities found in the substitute specification: Note that the following collective reference labels are vague in meaning, especially since such reference labels do not appear in the respective drawing figures: Figure 4G, “434”; Figure 4H, “440”; Figure 9 (114, 818N-818X); Figure 10 (150, 818A); Figures 12, 13, 14, “112”; Figure 14 (130).  Appropriate correction is required.
of the following: Note that for the drawing figures identified in the preceding paragraph, such drawing figures need to include therein the corresponding reference labels as identified above for clarity and completeness of description; In Figure 5, note that reference label --112R-- still needs to be provided for consistency with the Figure 5 description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 31, 32; 33, 35-38; 39, 40, 42; 45, 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 31, line 4, note that it is unclear how “a package”, as recited herein relate to “package excitation elements” as recited in claim 26 (i.e. the package excitation elements are a part of a package, the package is separate and distinct from the package excitation elements, etc.). Accordingly, as nexus between the “package” and “package excitation elements” is needed for an appropriate clarification. Should --including the one or more package excitation elements-- be inserted after “package” in line 4 to address this issue?
In claim 33, line 17, note that it is unclear whether the recitation of “the curved segment coupling the first end with the second end” would be an accurate characterization, especially since the “curved segments” does not appear to be positively associated with the “plurality of grooves”, which define the “first end” and the “second end”, but rather is associated with the first & second straight segments and thus appropriate clarification is needed; last line, note that it still is unclear whether the recitation of the “top housing layer” being formed “across at least the conductive layers” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed.
In claim 38, line 2, note that the step of “depositing the additional conductive layer” is vague in meaning, especially since it is unclear where such “additional conductive layer” is to be deposited, as well as lacking strict antecedent basis and thus appropriate clarification is needed.
In claim 39, lines 8, 9 & 10, note that the recitation of the steps of “depositing a conductive base layer” (i.e. line 8) and “depositing at least one sacrificial member” (i.e. lines 9 & 
In claim 40, should the step of “partially filling” occur after the removal of sacrificial material for an accurate characterization of this aspect of the invention?
In claim 45, lines 2, 13, note that it is unclear how the recitation of “excitation elements” in line 2 relates to the recitation of “package antennae” in line 13 (i.e. the excitation elements and the package antennae are one in the same functional element, the excitation elements and the package antennae are separate and distinct features, etc.) and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 26, line 4, note that --the-- should be inserted prior to “one or more” to avoid potential antecedent basis issues.
In claim 26, line 11 and in claim 29, line 2, should “is” be rewritten as --are-- for appropriate tense?
In claim 26, line 13; in claim 33, line 5; in claim 39, line 5: note that “each” should be rewritten as --any one--, respectively at these instances for an appropriate characterization.
In claim 26, line 14; in claim 33, line 7; in claim 39, lines 6 & 7; in claim 51, last line: note that the recitation of “from the waveguides of an adjacent one dimensional array” should be rewritten as --from an adjacent one of the plurality of vertically stacked one dimensional arrays--, respectively at these instances for an appropriate characterization.
In claim 33, line 11, note that the term “forming” should be rewritten as --of fabricating-- for consistency in claim terminology; line 18, note that the recitation of “of the curved surfaces” 
In claim 33, line 25 and in claim 39, last line, note that --thereby forming the plurality of waveguides-- should be inserted after “grooves” (i.e. claim 33) and inserted after “member” (i.e. claim 39), respectively at these instances such as form a nexus between these features.
In claim 37, lines 1 & 2, note that the recitation of “forming a base housing layer” should be rewritten as --forming the base housing layer-- such as to avoid antecedent basis issues with respect to claim 33.
In claim 39, line 11, note that the term “forming” should be rewritten as --method of fabricating-- for consistency in claim terminology.
In claim 45, line 12, note that recited punctuation of “,;” is inappropriate and thus clarification is needed.
In claim 51, line 4, note that “at least one” should be rewritten as --said one or more--, respectively at these instances for consistency in claim terminology; line 6, note that --first and second-- should be inserted prior to “ends” for consistency in claim terminology.
Applicant's arguments filed 11 August 2021 have been fully considered but they are not persuasive.
Regarding the prior art rejections based on the Hayata and Smith Jr., et al references, applicants’ have argued that with the incorporation of allowable subject matter from claim 27 into independent claims 26, 33 & 39 and the incorporation of allowable subject matter from claim 46 into independent claim 45 renders the above independent claims allowable over the prior art of record.

Regarding the other issues raised in the Office action, while certain informalities in the specification and drawings have been adequately addressed by applicants’ response, it should be noted that numerous informalities to the specification and drawings remain outstanding and still need to be addressed by applicants’ in the next response. In particular, with regard to the issue of whether the singular term “is” or the plural term --are-- should be used to designate the “plurality of waveguides”, the examiner notes that the term “plurality” is used in the context to convey more than one feature (i.e. in the plural) and thus it would seem that use of the plural tense term “are” would be appropriate in this context. Similarly, with regard to the claims, while many issues of indefiniteness have been adequately addressed by applicants’ response, certain existing issues of indefiniteness remain outstanding, as well as new issues of indefiniteness have been raised by applicants’ response to the claims, which likewise need to be addressed by applicants’ in the next response.
Claims 26, 28-30; 51 is allowable over the prior art of record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee